Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0122834 to Wootton et al. (“Wootton”).
With respect to claim 1, Wootton discloses in Figs. 2A-2B a smart control system, comprising: 
a first unsmart switch (e.g., 109A) disposed in a first electrical outlet box (e.g., as discussed below); 
a second unsmart switch (e.g., 109B) disposed in a second electrical outlet box (e.g., as discussed below); and 
a smart switch (e.g., 115 in Figs. 2A-2B formed by 301 in Fig. 3 may be formed with external components instead of self-contained units as in other conventional switches such as 109A-109B in prior art Figs. 1A-1D and also in Figs. 2A-2B according 
With respect to claim 2, the first unsmart switch and the second unsmart switch comprise mechanical switches (e.g., Par. 41).  
With respect to claim 3, the smart switch (e.g., 115 in Figs. 2A-2B formed by 301 in Fig. 3) comprises a 4-way switch having two input nodes and two output nodes.  
With respect to claim 4, the first unsmart switch (e.g., 109A) comprises a 3-way switch having one input node and two output nodes; and the second unsmart switch (e.g., 109B) comprises a 3-way switch having two input nodes and one output node; wherein the two input nodes of the smart switch (e.g., 115 in Figs. 2A-2B formed by 301 in Fig. 3) are electrically connected to the two output nodes of the first unsmart switch respectively, and the two output nodes of the smart switch are electrically connected to the two input nodes of the second unsmart switch.  
With respect to claim 5, the input node of the first unsmart switch (e.g., 109A) is electrically connected to a line wire (e.g., 103), the output node of the second unsmart switch (e.g., 109B) is electrically connected to a first node of a load (e.g., 107), and a second node of the load is electrically connected to a neutral wire (e.g., 105) or a switch wire.  
With respect to claim 6, the smart switch (e.g., 115 in Figs. 2A-2B formed by 301 in Fig. 3) is controllably switched by a wireless local area network (e.g., Para. 45).  
With respect to claim 7, the wireless local area network comprises a Bluetooth-based protocol (e.g., Para. 45).  
With respect to claim 8, the input nodes pair and output nodes pair of the smart switch are cross connected (e.g., Fig. 2A) when the smart switch is in first state, and the input nodes pair and the output nodes pair of the smart switch are correspondingly connected (e.g., Fig. 2B) when the smart switch is in second state.  
With respect to claim 9, the above discussion for claim 1 similarly applies.
With respect to claims 10-17, the above discussion for dependent claims of claim 1 similarly applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842